J-A25026-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

ANTHONY G. ALEXANDER

                            Appellant                   No. 187 EDA 2015


            Appeal from the Judgment of Sentence January 31, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0005442-2013


BEFORE: DONOHUE, J., MUNDY, J., and FITZGERALD, J.*

MEMORANDUM BY MUNDY, J.:                         FILED SEPTEMBER 23, 2015

        Appellant, Anthony G. Alexander, appeals nunc pro tunc from the

January 31, 2014 judgment of sentence of life imprisonment without the

possibility of parole, imposed following a bench trial wherein he was

convicted of murder in the first degree, violation of a protective order,

possession of an instrument of a crime, recklessly endangering another

person, and simple assault.1 After careful review, we affirm.

        The trial court summarized the factual history of this case as follows.

                    At trial, the Commonwealth presented the
              testimony of Philadelphia Police Detective Nathan
              Williams, Philadelphia Police Officers Raymond
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S.A. §§ 2502(a), 4955, 907, 2705, and 2701(a), respectively.
J-A25026-15


          Andrejczak, Lamont Robinson, Jacqueline Davis,
          Johnny Hightower, and Floyd Jackson, Associate
          Medical Examiner Dr. Aaron Rosen, Jerome P.
          Wilkins, Colleen Fitzpatrick, and Andrea Johnson.
          [Appellant] testified on his own behalf and presented
          the testimony of Marlon Alexander and Sharon
          Rafael. Viewed in the light most favorable to the
          Commonwealth as the verdict winner, the evidence
          established the following.

                On February 26, 2013, at approximately 8[:00]
          in the morning, [Appellant] drove to the 600 block of
          Yewdall Street in Philadelphia, Pennsylvania.
          [Appellant] exited his vehicle carrying a shotgun and
          approached Jennifer Fitzpatrick, who was the mother
          of his 4[-]year[-]old son. Fitzpatrick had previously
          obtained a protection from abuse order against
          [Appellant].    When Fitzpatrick saw [Appellant]
          approach her carrying a shotgun, she immediately
          fled down Yewdall Street screaming, “Help, help!”
          Fitzpatrick ran up to a car that was parked on the
          side of the street and begged for help. When the
          person inside the car saw [Appellant] approaching
          with a shotgun, he immediately drove off.
          [Appellant] caught up to Fitzpatrick and the two
          began to struggle. Fitzpatrick eventually broke free
          from [Appellant] and continued to run down Yewdall
          Street.    [Appellant] chased Fitzpatrick down the
          street and fired the shotgun twice in her direction.
          [Appellant] eventually caught up to Fitzpatrick again
          and grabbed her by the arm.

                [Appellant] pulled Fitzpatrick by her arm to her
          house on the 500 block of Yewdall Street with his
          shotgun still in hand.         When Fitzpatrick and
          [Appellant] arrived at her house, Fitzpatrick walked
          up onto her front porch.         Fitzpatrick’s mother,
          Colleen Fitzpatrick, was inside the house and heard a
          loud noise from the outside, prompting her to ask
          her husband, Delmar Adams to investigate. When
          Adams looked outside a window, he saw [Appellant]
          pointing a shotgun at Fitzpatrick.         Adams and
          Colleen immediately ran downstairs to the front
          door, followed by Fitzpatrick’s daughter, Ciara

                                  -2-
J-A25026-15


            Dobbs.      When Adams opened the front door,
            [Appellant] immediately turned the shotgun on him.
            After Adams retreated back into the house and shut
            the door, [Appellant] reloaded the shotgun.
            [Appellant] then ordered Fitzpatrick to get into her
            van, which was parked on the street. Fitzpatrick
            walked down to her van and opened the door.
            [Appellant] was face to face with Fitzpatrick by her
            van, pointing the shotgun at her chest, when
            Fitzpatrick’s mother yelled “Jenny!” from the house.
            When Fitzpatrick attempted to turn around to look at
            her mother, [Appellant] shot her in the chest.
            Immediately after shooting Fitzpatrick, [Appellant]
            got into his car and drove away. Fitzpatrick died
            instantaneously as a result of the shotgun blast.

                  Philadelphia police officers in marked police
            vehicles chased [Appellant] as he fled the scene.
            [Appellant] was ultimately apprehended in an auto
            mechanic shop. Upon his arrest, [Appellant] stated
            “What would you do, she was on welfare, I paid for
            my child, I just was tired of her,” and “Why didn’t
            you just shoot me, my life is over.”

Trial Court Opinion, 2/24/15, at 1-3 (citations and footnote omitted).

      Appellant waived his right to a jury trial, and on January 21, 2014

proceeded to a bench trial. On January 31, 2014, at the conclusion of the

three-day trial, the trial court found Appellant guilty of the aforementioned

offenses.   On the same day, the trial court imposed a sentence of life

without parole on the first-degree murder charge, and no further penalty for

the remaining counts. Appellant did not file a post-sentence motion, nor a

direct appeal.




                                    -3-
J-A25026-15


        On June 16, 2014, Appellant filed a timely petition pursuant to the

Post Conviction Relief Act (PCRA).2            Therein, Appellant averred he had

requested trial counsel file a notice of appeal, and that trial counsel had

failed to do so.        Appellant’s PCRA petition, 6/16/14, at ¶¶ 2-3.       On

December 19, 2014, the PCRA granted Appellant’s petition and reinstated his

direct appeal rights. On December 31, 2014, Appellant filed a timely notice

of appeal nunc pro tunc.3

        On appeal, Appellant raises the following issue for our review.

              A. Whether the verdict is insufficient as a matter of
              law to support a finding of guilt on the first degree
              murder charge where the evidence indicated that the
              shooting was an accidental killing without criminal
              intent or in the alternative the shooting was reckless
              but was without malice in order to form the intent for
              first degree murder?

Appellant’s Brief at 5.

        We begin by noting our well-settled standard of review. “In reviewing

the sufficiency of the evidence, we consider whether the evidence presented

at trial, and all reasonable inferences drawn therefrom, viewed in a light

most favorable to the Commonwealth as the verdict winner, support the

jury’s verdict beyond a reasonable doubt.” Commonwealth v. Patterson,

91 A.3d 55, 66 (Pa. 2014) (citation omitted), cert. denied, Patterson v.
____________________________________________


2
    42 Pa.C.S.A. §§ 9541-9546.
3
   Appellant and the trial court have complied with Pennsylvania Rule of
Appellate Procedure 1925.



                                           -4-
J-A25026-15


Pennsylvania, 135 S. Ct. 1400 (2015). “The Commonwealth can meet its

burden by wholly circumstantial evidence and any doubt about the

defendant’s guilt is to be resolved by the fact finder unless the evidence is so

weak and inconclusive that, as a matter of law, no probability of fact can be

drawn from the combined circumstances.” Commonwealth v. Watley, 81
A.3d 108, 113 (Pa. Super. 2013) (en banc) (internal quotation marks and

citation omitted), appeal denied, 95 A.3d 277 (Pa. 2014). As an appellate

court, we must review “the entire record … and all evidence actually

received[.]”     Id. (internal quotation marks and citation omitted).    “[T]he

trier of fact while passing upon the credibility of witnesses and the weight of

the evidence produced, is free to believe all, part or none of the evidence.”

Commonwealth v. Orie, 88 A.3d 983, 1014 (Pa. Super. 2014) (citation

omitted), appeal denied, 99 A.3d 925 (Pa. 2014).         “Because evidentiary

sufficiency is a question of law, our standard of review is de novo and our

scope of review is plenary.”     Commonwealth v. Diamond, 83 A.3d 119,

126 (Pa. 2013) (citation omitted), cert. denied, Diamond v. Pennsylvania,

135 S. Ct. 145 (2014).

      Instantly, Appellant was convicted of murder of the first degree, which

is codified as follows.

               § 2502. Murder

               (a) Murder of the first degree.--A criminal
               homicide constitutes murder of the first degree when
               it is committed by an intentional killing.


                                      -5-
J-A25026-15


                                      …

            (d) Definitions.--As used in this section the
            following words and phrases shall have the meanings
            given to them in this subsection:

                                      …

            “Intentional killing.” Killing by means of poison, or
            by lying in wait, or by any other kind of willful,
            deliberate and premeditated killing.


18 Pa.C.S.A. § 2502.

      Furthermore, our Supreme Court has consistently stated when proving

the sufficiency of the evidence for first-degree murder, the Commonwealth’s

burden is as follows.

                  In order to sustain a conviction for first-degree
            murder, the Commonwealth must prove that: (1) a
            human being was unlawfully killed; (2) the
            defendant was responsible for the killing; and (3) the
            defendant acted with malice and a specific intent to
            kill. Specific intent and malice may be established
            through circumstantial evidence, such as the use of a
            deadly weapon on a vital part of the victim’s body.

Commonwealth v. Arrington, 86 A.3d 831, 840 (Pa. 2014) (internal

citation omitted), cert. denied, Arrington v. Pennsylvania, 135 S. Ct. 479

(2014).

      Instantly, Appellant argues the evidence was insufficient “where there

was no evidence that he had a specific premeditated intent to kill and the

evidence supports that the firearm accidently discharged and killed the

decedent.” Appellant’s Brief at 9. Appellant relies on his own testimony at


                                     -6-
J-A25026-15


trial that the “shot gun discharged accidentally while he was having a

discussion with [Fitzpatrick] in or near her van.”     Id. at 10.    He further

argues that Detective Williams’ testimony that Appellant was “upset and

crying when he learned Ms. Fitzpatrick had died[,]” bolsters his assertion.

Id. Upon careful review, we disagree.

      The trial court has fully and adequately set forth the evidence in

support of its conclusion that the Commonwealth presented sufficient

evidence of Appellant’s intent to kill in its Rule 1925(a) opinion. See Trial

Court Opinion, 2/24/15, at 3-7. Specifically, we note that several eye-

witnesses testified that Appellant repeatedly pointed the shotgun at

Fitzpatrick, fired twice, reloaded and then shot her in the heart from only

feet away. Pennsylvania courts have consistently held that such evidence is

sufficient to establish the specific intent to kill for a first-degree murder

conviction.   See Commonwealth v. Mattison, 82 A.3d 386, 392 (Pa.

2013) (concluding sufficient evidence of specific intent to kill existed where,

“eye witness testimony demonstrate[d] that after [the defendant] … fatally

shot the victim in the head at close range while the victim was lying

defenseless on the ground[]”), cert. denied, Mattison v. Pennsylvania,

135 S. Ct. 221 (2014); Commonwealth v. Chine, 40 A.3d 1239, 1242 (Pa.

Super. 2012) (concluding the defendant “surely intended the shooting to

have fatal results as he fired three shots at the victim’s head, a vital part of

the body[]”), appeal denied, 63 A.3d 773 (Pa. 2013).           Accordingly, for


                                     -7-
J-A25026-15


purposes of our review, we adopt the reasoning of the Honorable Glenn B.

Bronson as our own.

       Based on the foregoing, we conclude the Commonwealth presented

sufficient evidence to enable the trial court to find Appellant had the specific

intent to kill.    Accordingly, we adopt the trial court’s February 24, 2015

opinion as our own, and Appellant’s January 31, 2014 judgment of sentence

is affirmed.4

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/23/2015




____________________________________________


4
 The parties are directed to attach a copy of the trial court’s February 24,
2015 opinion to this memorandum in the event of further proceedings.



                                           -8-
                                                                              Received 04/10/2015 Superior Court Eastern District

                                                                                                      Circulated 09/03/2015 03:15 PM



                               IN THE COPRT OF COMMON PLEAS
                          FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                   CRIMINAL TRIAL DIVISION

       COMMONWEALTH            OF                                                         CP-51-CR     ~ooo s,t!iri~P 1 ir""'· : i'" \'
       PENNSYLVANIA                                                                                          ir·- /! ;!_ !·" i j
                                            CP-51-CR-0005442-2013   Comm. v. Alo~onder. Anlhony G '
                                                                    Opinion
               v.

       ANTHONY ALEXANDER
                                                  Ill\ I \1111\ I\ \Ill\\\ 111\1
                                                          7261556851
                                                     OPINION

       BRONSON, J.                                                                        February 24, 2015



       On January 31, 2014, following a non-jury trial before this Court, defendant Anthony

Alexander was convicted of one count each of first degree murder (18 Pa.C.S. § 2502), violation

of a protective order (18 Pa.C.S. § 4955), possession of an instrument of crime (18 Pa;C.S. §

907), recklessly endangering another person (18 Pa.C.S. § 2705), and simple assault (18 Pa.C.S.§

2701(a)). The Court immediately imposed the mandatory sentence of life in prison for the

murder charge (18 Pa.C.S. § 1102(a)(l).

       Defendant has now appealed from the judgment of sentence entered by the Court on the

sole ground that the evidence was legally insufficient to support a finding of guilt for first degree

murder. Statement of Errors Complained of on Appeal ("Statement of Errors") at~ 1. For the

reasons set forth below, defendant's claim is without merit and the judgment of sentence should

be affirmed.

                                    I. FACTUAL.BACKGROUND

       At trial, the Commonwealth     presented the testimony of Philadelphia Police Detective

Nathan Williams, Philadelphia Police Officers Raymond Andrejczak, Lamont Robinson,
                                                                               Circulated 09/03/2015 03:15 PM



Jacqueline Davis, Johnny Hightower, and Floyd Jackson, Associate Medical Examiner Dr.

Aaron Rosen, Jerome P. Wilkins, Colleen Fitzpatrick, and Andrea Johnson. Defendant testified

on his own behalf and presented the testimony of Marlon Alexander and Sharon Rafael. Viewed

in the light most favorable to the Commonwealth as the verdict winner; the evidenceestablished

the following.

       On February 26, 2013, at approximately 8 o'clock in the morning, defendant drove to the

600 block ofYewdall    Street in Philadelphia, Pennsylvania. N.T. 1/21/14 at 61-'62; 1/23/14 at

157-158. Defendant exited his vehicle carrying   a shotgun and approached Jennifer Fitzpatrick,
who was the mother of his 4 year old son. Id.; N.T. 1/23/14 at 145. Fitzpatrick had previously

obtained a protection from abuse order against defendant. N.T. 1/23/14 at 18, 68-69, 152. When

Fitzpatrick saw defendant approach her carrying a shotgun, she immediately fled down Yewdall

Street screaming, "Help, help!" N.T. 1/21/14 at 61; 1/23/14 at 159. Fitzpatrick ran up to a car

that was parked on the side of the street and begged for help. N.T. 1/21/14 at 63. When the

person inside the car saw defendant approaching with a shotgun, he immediately drove off. Id.

Defendant caught up to Fitzpatrick and the two began to struggle. N.T. 1/21/14 at 63. Fitzpatrick

eventually broke free from defendant and continued to run down Yewdall Street. N.T. 1/21/14 at

63-64. Defendant chased Fitzpatrick down the street and fired the shotgun twice i1:1 her direction.

N.T. 1/21/14 at 63; 65-67. Defendant eventually caught up to Fitzpatrick again and grabbed her

by the arm. N.T. 1/21/14 at 68-69.

       Defendant pulled Fitzpatrick by her arm to her house on the 500 block of Yewdall Street

with the shotgun still in hand. N.T. 1/21/14 at 68;.69. When Fitzpatrick and defendant arrived at

her house, Fitzpatrick walked up onto her front porch. N.T. at 1/21/14 at 70. Fitzpatrick's

mother, Colleen Fitzpatrick, was inside the house and heard a loud noise from the outside,




                                                 2
                                                                                              Circulated 09/03/2015 03:15 PM



prompting her to ask her husband, Delmar Adams, to investigate. N.T. 1/23/14 at 20-21.1 When

Adams looked outside a window, he saw defendant pointing a shotgun at Fitzpatrick. N.T.

    1/23/14 at 21. Adarris and Colleen immediately ran downstairs to the front door, followed by

Fitzpatrick's daughter, Ciara Dobbs. N.T. at l/23/14 at 21, 24. When Adams opened thefront

door, defendant immediately turned the shotgun on him. N.T. 1/21/14 at 70~71; 1/23/14 at 22,

24; After Adams retreated back into the house and shut the door, defendant rel~aded the shotgun.

N.T. 1/21/14 at 71. Defendant then ordered Fitzpatrick to get into her van, which was parked on

the street. N. T. 1/21 /14 at 71- 72; 1/23/14 at 24. Fitzpatrick walked down to her van and opened

the door. N.T. 1/21/14 at 72-73. Defendant was face to face              \0th Fitzpat~ick     by he~ van, pointing

the shotgun at her chest, when Fitzpatrick's mother yelledi'Jenny!"                from the house. N.T. 1/21/14
at 73~74; 1/23/14 at 24, 29-31. When Fitzpatrick attempted to turn around to look at her mother,

defendant shot her in the chest. N,T. 1/21/14 at 74-75; 1/23/14 at 24, 30-31. Immediately after

shooting Fitzpatrick, defendant got in his car and drove away. N.T. 1/21/14 at 73, 75. Fitzpatrick

died instantaneously      as a result of the shotgun blast N.T. 112'3/14 at 56-57.

          Philadelphia police officers in marked police vehicles chased defendant as                 he fled the
scene. N.T. 1/23/14 at 107-109, 114. Defendant was ultimately apprehended in an auto

mechanic shop. N.T. 1/23/14 at 114. Upon his arrest, defendant stated "What would you do, she

was on welfare, I paid for my child, I just was tired of her," and "Why didn't you just shoot me,

my life is over." N.T. 1/23/14 at 114-115.

                                                  II. DISCUSSION

          Defendant's only claim pertains to the sufficiency of the evidence supporting his

conviction for first degree murder. Defendant avers that the evidence was "insufficient as a


I
 As both Jennifer Fitzpatrick and Colleen Fitzpatrick share their last name, Colleen Fitzpatrick will hereafter be
referred to by her first name to avoid confusion.




                                                           3
                                                                                 Circulated 09/03/2015 03:15 PM



matter of law to support a finding of guilt on the first degree murder charge where the evidence

indicted that the shooting was an accidental killing without criminal intent or in the alternative

the shooting was reckless but was without malice in order to form the intent for first degree

murder." Statement of Errors at   ,r L This claim is without merit.
        In considering a challenge to the sufficiency of the evidence, the Court must decide

whether the evidence attrial, viewed in the light most favorable to the. Commonwealth, together

with all reasonable inferences therefrom, could enable the fact-finder to find every element of the

crimes charged beyond a reasonable doubt. Commonwealth v. Walsh, 36 A.3d 613, 618 (Pa.

Super. 2012) (quoting Commonwealth v. Brumbaugh, 932 A.2d 108, 109 (Pa. Super. 2007)). In

· making this assessment, a reviewing court may not weigh the evidence and substitute its own

judgment for that of the fact-finder, who is free to believe all, part, or none of the evidence.

Commonwealth v. Ramtahal, 33 A.3d 602, 607 (Pa. 2011). "[A] mere conflict in the testimony

of the witnesses does not render the evidence insufficient ... " Commonwealth v. Mantini, 712
A.2d 761, 767 (Pa. Super. 1998). The Commonwealth may satisfy its burden of proof entirely

by circumstantial evidence. Ramtahal, 33 A.3d at 607. "If the record contains support for the

verdict, it may not be disturbed." Commonwealth v. Adams, 882 A.2d 496, 499 (Pa. Super.
                                                                                      .   .·
2005) (quoting Commonwealth v. Burns, 765 A.2d 1144 (Pa. Super. 2000); appeal denied, 782 ,

A.2d 542 (Pa. 2001)).

       The evidence is sufficient to establish first-degree murder where the Commonwealth

proves that (1) a human being was unlawfully killed; (2) the person accused is responsible for the

killing; and (3) the accused acted with the specific intent to kill.'' Commonwealth v, Edwards,

903 A.2d 1139, 1146 (Pa. 2006) (quoting 18 Pa.C.S. § 2502(d)). The specific intent to kill can
                        .                                     .                                 .
be inferred "from the manner in which the homicide was committed, such as, multiple gunshot




                                                  4
                                                                                   Circulated 09/03/2015 03:15 PM



wounds." Commonwealth v. Hughes, 865 A.2d 761, 793 (Pa. 2004). Moreover, specific intent

to kill may be inferred from a defendant's use of a deadly weapon on a vital.partof the victim's
                                                     .   .                 .

body. Commonwealth v. Robertson, 874 A.2d 1200, 1207 (Pa. Super. 2005).

           The evidence in this case clearly established that defendant intended to shoot arid kill
            .                                                                       .                                 .

Fitzpatrick. Jerome Wilkins, an eyewitness to the shooting, testified he saw Fitzpatrick running
                                                                                                '                 .
down the 600 block of Yewdall Street screaming for help. N.T. 1/21/14 at 61.;62. Wilkins •

testified that
      ,'  ,.
               he saw
                   .
                      defendant running
                                 .
                                        behind Fitzpatrick,
                                                        .
                                                            with a shotgun pointing
                                                                            ·.    .
                                                                                    towards
                                                                                      .
                                                                                            her, ·

and watched as defendant fired the shotgun twice inher direction as she fled. N;T; 1/21/14 at 65:.
                                                                                        .   .           :     .

67. Wilkins further observed defendant holding the shotgun in one hand while pulling Fitzpatrick

towards her house with the other hand. N.T. 1/21/14 at 69-70. When defendant and Fitzpatrick

reached her house, Wilkins testified he observed Adams open the front door of the house and

witnessed defendant point the shotgun at Adams, forcing Adams to retreat back into the home.

N.T. 1/21/14 at 70-71. After Adams retreated into the house, Wilkins observed defendant reload

the shotgun. N.T. 1/21/14 at 71. Wilkins then saw defendant direct Fitzpatrick to van parked on     a
the street. N.T. 1/21/14 at 71-.72. As defendant and Fitzpatrick were standing by the van, Wilkins

observed defendant pointing the shotgun at Fitzpatrick from about three to four feet away. N.T.

1/21/14 at 73. Monients later, Wilkins observed defendant fire the shotgun at Fitzpatrick. N.T

1/21/14 at 73-75. Wilkins testified that after defendant shot Fitzpatrick, he threw the shotgun into

his car and "spunoff."N.T. 1/21/14 at 73, 75.

           Fitzpatrick's mother, Colleen, corroborated Wilkin's testimony. Colleen testified that on
                                                                           .   -                            .....
the morning of February 26th, 2013, she heard a loud noise outside and asked her husband,

Delmar Adams, to investigate. N.T. 1/23/2014 at 20-21. Colleen testified that Adams went to the

window and looked outside before saying, "Tony outside, he got a gun, he got Jennifer." id.




                                                             ·;
                                                    5
                                                                                    Circulated 09/03/2015 03:15 PM



Colleen stated that she, Adams, and Fitzpatrick's daughter, Ciara Dobbs, ran downstairs to the

door and opened it. N.T; 1/23/14 at 21, 24. When they opened       the door,   Colleen testified that she

saw defendant outside pointing a gun at Fitzpatrick. N:T 1/23/14 at 21-24. Colleen testified that

when defendant saw Adams open the door, he turned the shotgun on them. N.T. 1/23/14 at 22.

Colleen then testified that Adams immediately shut the door. N.T. 1/23/14 at 24. After a brief

moment, Colleen stated that she opened the door again and observed defendant pointing the

shotgun at Fitzpatrick's   chest. N.T'. 1/23/14 at 24, 28~29. Colleen testified that she then called

out, "Jenny," and Fitzpatrick turned to try and look at her. N.T. 1/23/14 at 31. Colleen then stated

that when Fitzpatrick turned to look at her, defendant shot her in the chest while standing only

three or four feet away. N.T. 1/23/14 at 29-31.

        The Commonwealth       also presented evidence of defendant's flight following the shooting

that was compelling evidence of his consciousness of guilt. Philadelphia Police Officer Johnny

Hightower testified that he pursued defendant, who was driving a black Mercedes-Benz, N.T.

1/23/14 at 106. Hightower testified that defendant refused to pull over when Hightower activated

his lights and sirens. N.T. 1/23/14 at 107. Hightower stated that when defendant came to a stop

sign, Hightower got out of his police vehicle, drew his weapon, and ordered defendant to step out

of his car. Id Defendant ignored Hightower's instructions and continued to flee the Scene. Id.

Hightower continued pursuing defendant through at least ten stop signs and stop lights, with

defendant repeatedly refusing to comply with Hightower' s commands to stop and step out of his

car. N.T. 1/23/14 at 107-109. Officer Floyd Jackson testified that he continued the pursuit of

defendant as he fled the scene, ultimately apprehending defendant at 'a mechanic's shop. N.T.

1/23/14 at 114. Jackson also testified that defendant disregarded multiple stop signs and red

lights as he fled. Id.
                                                                                   Circulated 09/03/2015 03:15 PM



        Defendant's     statements upon being arrested were highly probative of his specific intent to

kill. Officer Jackson testified that when he apprehended the defendant, defendant stated, "What

would you do, she was on welfare, I paid for my child, ljust was tired of her," and "Why didn't

you justshoot me, my life is over." N.T. 1/23/14 at 114 . . 115: These statements were

completely inconsistent with an accidental or reckless shooting.       .

        The eye-witness testimony by Wilkins arid Coleen Was corroborated by the physical

evidence recovered at the scene. Officer Jacqueline Davis testified that she collected a fired 12-

gauge shotgun shell next to Fitzpatrick's body. N.T. 1/23/14 at 81. Officer Davis also recovered

a live 12-gauge shotgun shell in the intersection of Cedar and Yewdall Street. N.T; 1/23/14 at 81-

82. Further, Officer Davis testified that she found three pieces of plastic wadding fromshotgun

shell casings and a fired shotgun shell on the block of 600 Yewdall Street. N.T. 1/23/14 at 82.

        Associate Medical Examiner Dr. Aaron Rosen testified_ that the shotgun blast "basically

destroyed [Fitzpatrick's]    heart such that it was almost unrecognizable ... .'' N.T. 1/23/14 at 57.

Dr. Rosen testified that Fitzpatrick's wound was consistent with a shotgun blast that was fired

from within a three foot range. N.T. 1/23/14 at 58-59.

        Accordingly, the evidence demonstrated that defendant chased Fitzpatrick down the

street while firing his shotgun twice in Fitzpatrick's direction. He reloaded the shotgun and fired .·

it into Fitzpatrick's   chest at pointblank range, '1D:d then immediately attempted to flee the scene.

When caught, he explained that he was "tired of her." This was overwhelming evidence that

defendant acted with malice and with the specific intent to kill. Accordingly, the evidence was

clearly sufficient to support the Court's finding that defendant was guilty of first degree murder.




                                                     7
                                                                     Circulated 09/03/2015 03:15 PM



                              III. CONCLUSION

For all of the foregoing reasons, the Court's judgment of sentence should be affirmed.




                                                   BY THE COURT:




                                                   GLENN B. BRONSON, J.




                                       8